Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 1 of
                                      46




                        Exhibit V
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 2 of
                                        46

                                               DETAINEE HANDBOOK

                                                TABLE OF CONTENTS

       Introduction                                                         3
       Detainee Rights and Responsibilities                                 4
       Expected Behavior                                                    5
       How you can communicate in writing                                   5

       SECTION 1 -ADMISSIONS

        A.     Detainee phone calls - Booking                               5
        B.     Booking                                                      5
        C.     Housing and uniforms                                         6
        D.     Arrival without your property                                6
        E.     Property you may take to dorm                                6
        F.     Personal property storage                                    7
        G.     Money/Property release                                       7
        H.     Property left upon discharge/transfer                        7
        I.     Items left for detainees                                     7
        J.     Return of your money                                         8
        K.     Money transactions                                           8
        L.     Orientation video                                            8
        M.     Pro Bono Immigration law video                               8
        N.     Opportunity to work                                          8

       SECTION II - ACCESS TO COURT AND LAW LIBRARY

        A.     Immigration law library material                             9
        B.     Hours of access                                              9
        C.     Replacing damaged materials                                  10
        D.     Supervision                                                  10
        E.     Updating legal materials                                     10
        F.     Request for additional legal materials                       10
        G.     Photocopying of legal documents                              10
        H.     Assistance from other detainees                              10
        I.     Illiterate and non-English speaking detainees                11
        J.     Detainee retention of personal legal materials               11
        K.     Law library access for Segregation/Special Management Unit   11
        L.     Legal visitation                                             11
        M.     Requests to INS or Court                                     12
        N.     Legal communication                                          12
        0.     Retaliation prohibited                                       12
        P.     Notary Public                                                12

       SECTION III - MAIL, VISITATION, TELEPHONES

       A.    Mail                                                           12
       B.    Incoming mail                                                  13
       C.    Outgoing mail                                                  15
       D.    Visitation                                                     16
       E.    Visiting information                                           16
       F.    Visits between detainees                                       16
       G.    Visiting restriction                                           16




CONFIDENTIAL                                                                    GEO_MEN 00040731
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 3 of
                                        46

       H.    Detainee telephone calls                             17
       I.     Pre-Paid phone cards                                17
       J.    Using the Blue Phones                                17
       K.    Local legal calls                                    18
       L.    Incoming calls                                       18
       M.    Special Access Calls                                 18

       SECTION IV - DETAINEE SERVICES
        A.     Recreation                                         19
        B.     Television                                         19
        C.     Smoking policy                                     20
        D.     Education                                          20
        E.     Food service                                       20
        F.     Health care                                        21
        G.     Haircuts                                           22
        H.     Laundry service                                    22
        I.     Religious services and spiritual counseling        22
        J.     Detainee library services                          23
        K.     Commissary                                         23
        L.     Marriage requests                                  23

       SECTION V - SANITATION
        A.     Personal hygiene                                   24
        B.     Living Area/bunk Space                             24
        C.     Dormitory sanitation                               25
        D.     Day space                                          25

       SECTION VI - GRIEVANCE PROCEDURES
        Filing a grievance                                        26

       SECTION VII - DETAINEE AND STAFF'S SECURITY AND SAFETY
       A.      Personal safety                                    27
       B.      Emergency evacuation                               28
       C.      Attempted escapes                                  28
       D.      Commission of a crime                              28
       E.      Destruction of property                            28
       F.      Counts                                             28
       G.      Search procedures                                  29
       H.      Contraband                                         29
       I.      Authorized items                                   30

       SECTION VIII - DISCIPLINARY PROCEDURE
       A.      Level of offense                                   30
       B.      Limitations of punishment for infractions          30
       C.      Definitions                                        31
       D.      Infractions                                        32
       E.      Informal Disposition of Level 300 offenses         38
       F.      Filing of charges                                  38
       G.      Hearing officer                                    38
       H.      Hearing                                            38
       I.      Suspension of privileges                           39
       J.      Appeal procedures                                  39
                                                                              2




CONFIDENTIAL                                                       GEO_MEN 00040732
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 4 of
                                        46

       K.      Administrative Segregation Hearing                 40




                                                                              3




CONFIDENTIAL                                                       GEO_MEN 00040733
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 5 of
                                        46


                                                      INTRODUCTION

       This Handbook, with rules and regulations contained herein, is adopted and enacted by the WCC/INS
       Processing Center Administration pursuant to written guidelines, laws, rules and regulations. Please read it
       carefully. If you have any questions concerning any aspect of this handbook, please contact a staff member
       for clarification.

       The information contained in this Handbook applies to all detainees and is intended to ensure your safety and
       the safety of staff, decent living conditions, fair treatment, and the protection of your rights. It is the policy of
       this facility that no individual be discriminated against because of age, sex, race, color, creed, religion,
       physical challenges or national origin.

       The detention staff is charged with the responsibility of maintaining the safety and security of detainees, to
       provide an appropriate professional response to detainee needs and to maintain the safe and orderly running
       of the facility. The staff/detainee relationship is very important to everyone's well being, and each detainee
       has an important role in maintaining and improving this relationship.

       If you have a suggestion for improvement, submit it to the administration through the Detainee Request Form
       (kite) procedures. This is an effective means of bringing about change in a responsible manner.

                         FACILITY ADDRESS, TELEPHONE NUMBER AND DIRECTIONS

                                            WCC/INS PROCESSING CENTER
                                                11901 E. 30™ A VENUE
                                            AURORA, COLORADO 80010-1525
                                                     303-361-6612

                                                        DIRECTIONS:

       THE WCC/INS PROCESSING CENTER IS LOCATED 1.1 MILES SOUTH OF I-70 AND 1.4 MILES
       NORTH OF COLFAX AVENUE.

       EXIT I-70 ONTO PEORIA STREET, SOUTH, GO APPROXIMATELY 1.1 MILES TO EAST 30rn
       AVENUE, TURN RIGHT (WEST) ON 30rn AVENUE AND PROCEED APPROXIMATELY 1 BLOCK.
       THE FACILITY WILL BE ON THE RIGHT SIDE OF THE STREET.

       IF TRAVELING NORTH ON PEORIA STREET, GO TO EAST 30rn AVENUE, TURN LEFT (WEST),
       AND GO APPROXIMATELY 1 BLOCK. THE DISTANCE FROM COLFAX AND PEORIA STREETS
       IS APPROXIMATELY 1.4 MILES. THE FACILITY WILL BE ON YOUR RIGHT.

       Reviewed and revised as of February 25, 2002



       Warden/Facility Administrator




                                                                                                                          4




CONFIDENTIAL                                                                                            GEO_MEN 00040734
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 6 of
                                        46




                                  DETAINEE RIGHTS AND RESPONSIBILITIES

  You have the right to be informed of the rules, procedures and schedules of this facility that affect you.

  You have a responsibility to know and abide by the rules, procedures and schedules of this facility.

  You have the right to expect that as a human being all personnel will treat you respectfully, impartially, fairly and
  humanely.

  You have the responsibility to treat others, both employees and detainees, in the same manner.

  You have the right to freedom of religious affiliation and voluntary religious worship.

  You have the responsibility to recognize and respect the voluntary rights of others in this regard.

  You have the right to health care which includes nutritious meals, proper bedding and clothing, a laundry schedule
  for clean bedding and clothing, an opportunity to shower regularly, proper ventilation for warmth and fresh air, a
  regular exercise period, toilet articles, and medical and dental treatment.

  You have the responsibility to not waste food, follow laundry and shower schedules, maintain neat and clean
  living quarters, keep your area free of contraband, and seek medical and dental care as you may need it.

  You have the right to unrestricted and confidential access to the courts by correspondence.

  You have the responsibility to present honestly and fairly your petitions, questions, and problems to the
  courts.

  You have the right to legal counsel from an attorney of your choice by means of interviews and correspondence at
  no cost to the United States government.

  It is your responsibility to use the services of an attorney honestly and fairly.

  You have the privilege to have family members and friends visit with you in keeping with the facility rules and
  regulations.

  It is your responsibility to conduct yourself properly during visits, not to accept or pass contraband, and not
  to violate federal, state or local laws or the policies of WCC/INS Processing Center.

  You have the right to reading material for educational purposes and for your own enjoyment. These materials may
  include magazines and newspapers sent from publishers.

  It is your responsibility to seek out and use materials for your benefit, without depriving others of the same
  benefit.

  You have the right to use the law library reference materials to help you resolve legal problems. You also have the
  right to receive help when it is available through a legal assistance program.

  It is your responsibility to use these resources according to the prescribed procedures and schedules, and to
  respect the rights of others to use the material.



                                                                                                                     5




CONFIDENTIAL                                                                                           GEO_MEN 00040735
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 7 of
                                        46

  You have the right to participate in educational classes, vocational training, and work as far as resources are
  available and in keeping with your interests, needs, facility needs, custody status, physical and mental health
  condition and abilities.




  You have the responsibility to take advantage of activities that may help you live a successful and law-abiding
  life here in this facility as well as when you return to the community. You will be expected to follow the
  regulations governing these activities.

                                               EXPECTED BEHAVIOR

  We expect you to comply with our guidelines for behavior while you are at this facility. In general, our expectations
  are that you will:

  1.   Follow staff directives and requests, both verbal and written.
  2.   Respect facility property and the property of detainees.
  3.   Maintain your sleeping area and surrounding common areas in a clean, orderly and sanitary fashion.
  4.   Maintain daily personal hygiene habits.
  5.   Behave in a rational manner with both staff and other detainees.

                                 HOW YOU CAN COMMUNICATE IN WRITING

  You can communicate with WCC staff and INS personnel with a "kite." A "Kite" is a term used in the detention
  facility for the Detainee Request Form, which is available from your dorm officer. If you have a problem, or need
  information, complete a kite and give it to the officer in charge of your dormitory. Your kite will be handled in a
  timely manner. Please make sure you retain your copy of the kite that the officer gives you for your records.

  I.       ADMISSIONS

          A.       PHONE CALLS DURING BOOKING

                  You will be allowed to make up to three completed, local or collect long distance calls during the
                  processing stage. If your initial call was not completed prior to being processed, telephones to make
                  your calls are available in the living unit where you will be assigned.

           B.      BOOKING

                   QUESTIONS ASKED OF YOU

                  You are required to answer questions designed to identify individual characteristics and to aid the
                  facility staff in your proper classification into the institution during the booking process. In addition,
                  you will be photographed. Other information pertaining to you may also be gathered during this
                  booking process.

                   1.      You will be screened for medical problems. It is important that you answer all questions
                           truthfully and accurately, as they will be used to determine if immediate medical attention
                           is needed.

                   2.      During the screening process, you will be asked to sign a Consent for Medical Treatment
                           Form. You have the right to refuse medical treatment at any time.



                                                                                                                          6




CONFIDENTIAL                                                                                             GEO_MEN 00040736
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 8 of
                                        46

               3.       You will be informed of the procedure to follow in order to obtain subsequent medical
                        attention. If you should have a medical problem and you do not know what the procedure
                        is, ask a detention officer or other staff member.




        C.     HOUSING AND UNIFORMS

               You will be placed in living quarters based upon your present and past criminal history, escape
               history, the need to separate you from others if necessary, and to maintain a population balance in
               the living quarters. Female detainees will be detained in a dormitory separate from males.

               1. UNIFORMS

                    Following the booking process, you will be issued clothing consisting of 2 orange uniforms, 3
                    pair of undergarments, 1 gym shirt, 1 pair of shorts, 1 pair of shower shoes, tennis shoes, two
                    sheets, 1 pillow case, 1 blanket, 1 towel, 1 pillow, 1 toothbrush, toothpaste, soap, hand lotion
                    and a comb. Female detainees will be provided 3 bras, and necessary feminine hygiene items in
                    addition to the above. It is your responsibility to wear the uniform as directed by staff, which
                    includes wearing an identification card or wristband.

               2.   wee- ID
                    All detainees will be issued a WCC Identification Card or ID wristband. Your Identification
                    must be worn and visible at all times. When a staff member asks you for your Identification
                    Card or your Wrist Band Identification, it must be presented or you may incur a disciplinary
                    report. Your Identification Card or Wristband ID provides you access to certain services, e.g.,
                    recreation, commissary, library, medical services. If you lose, damage or destroy your ID, it is
                    your responsibility to contact a dorm officer and notify them that you need a replacement ID.
                    You may be required to pay for the replacement of your ID card or wristband.

               3. PERSONAL PROPERTY

                    All property taken from you will be listed on a receipt. You will be requested to sign the receipt
                    and you will receive a copy. Keep your copy. Your property will be stored in a safe place
                    during your time in this facility. Your property will be returned to you upon your release from
                    this facility. Any unauthorized personal property is contraband and will be surrendered to staff
                    for securing and inventorying.

               4. MONEY

                    All of your money will be taken from you upon your arrival and will be deposited in an account
                    listed in your name. A receipt for the deposited money will be issued to you. Keep a copy of
                    your receipt. There is no limit on the amount of money you may accumulate. United States
                    currency is the only money that will be deposited for you.

        D.     ARRIVAL WITHOUT YOUR PROPERTY

               If you did not bring your personal property with you when you transferred here from some other
               facility or jail, a Detainee Request Form (Kite) should be addressed to:         INS -explaining the
               situation concerning the location of your property.


                                                                                                                     7




CONFIDENTIAL                                                                                       GEO_MEN 00040737
  Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 9 of
                                        46

        E.     PROPERTY YOU MAY TAKE TO DORM

               1.       You will be able to retain only a limited amount of personal property. All property taken
                        into the dorm must fit into your assigned locker.

                        •   Legal documents
                        •   Family pictures (not to exceed 10) measuring 5" x 7" or smaller
                        •   1 pair of Prescription Glasses - regular or contacts (no sunglasses)
                        •   Dentures - upper, lower or both plates
                        •   Personal Address book (paper back) or pages
                        •   Wedding band - plain, no stones
                        •   One (1) religious book (softbound) - Bible, Koran, Talmud
                        •   One small (1) bona fide religious medallion - if cost is less than $50.00.
                        •   Materials authorized in writing by the Director of Security
                        •   AM/FM Radio (without speakers) and listening plugs
                        •   Walkmans are not allowed
                        •   4 batteries (AA and AAA)

        F.     PERSONAL PROPERTY STORAGE

               To protect the property of all detainees, you are not permitted access to your stored personal
               property except when your requests have been approved by the Law Librarian to obtain legal paper
               work. You may have access to pictures, cards, papers, etc. out of your wallet or purse at the time
               you are processed at admission in the Intake area; however, once you sign surrendering your
               property to the property section, you lose this option.

               No alcoholic beverages, tobacco products or perishable food items will be stored or permitted in
               this facility. For safety reasons, matches & cigarette lighters and other disposable safety hazards
               will not be stored in this facility. Such items will be disposed of after you are placed into the facility
               population.

        G.     MONEY/PROPERTY RELEASE

               You may release all of your property, including your keys and/or money to someone in the
               community that you designate in writing. To release your property, a Property Release Form must
               be filled out and signed by you. Upon receipt of the items, the person receiving your property will
               sign the Property Release Form in the presence of a witnessing staff member. The property officer
               will keep the signed Property Release Form on file. Once this release is signed and property is
               released, the facility is no longer responsible for your property. A Property Release Form may be
               obtained upon request from the detention officer assigned to your housing or Core area.

               The person receiving your property must provide the following information: If the person
               does not have the following information, your property will not be released to them. It is your
               responsibility to advise the party picking up your property that this information is required.

                    •   Name
                    •   Address
                    •   Date of Birth
                    •   Official Picture ID or verifiable identification

        H.     PROPERTY LEFT UPON DISCHARGE/TRANSFER



                                                                                                                       8




CONFIDENTIAL                                                                                          GEO_MEN 00040738
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 10 of
                                        46

               You are required to either take your property with you or make prior arrangements for transfer or
               disposal of it when you discharge from this facility.

               If you leave property, a written notice will be sent certified mail to the last known address you
               provided, notifying you that your property has been considered abandoned and that you have 30
               days to make arrangements to contact INS to claim your property. If there is no claim, the property
               will be vested in the U.S. Government and INS shall direct its disposal.

       I.      ITEMS LEFT FOR DETAINEES

               The only items that may be brought to the facility for you are:

                       •   Eyeglasses (prescription)
                       •   Money for detainees will be accepted on Monday through Friday, from 2pm - 3pm.
                       •   One set of release clothes (pre-approved) by the Chief of Security.

               Money that is received at this facility will be credited to your account. If someone leaves money for
               you at the facility, a receipt will be written and a copy given to you. No personal checks will be
               accepted at the facility.

               Deposits on your account must be in the form of U.S. currency, Postal or Western Union money
               orders, cashier's checks, or checks payable to you from a local, State or Federal agency.

       J.      RETURN OF YOUR MONEY

               Upon discharge or transfer from this facility, all money remaining on your account will be returned
               to you.

               NOTE: If WCC is unable to return your property to you due to loss, theft, or misplacement by
               WCC, and for which you have a legitimate property receipt, then WCC will reimburse you for the
               missing personal property, money and/or valuables that are missing. In the event this situation
               occurs, you must fill out a Property Claim Form and provide a copy of your receipts with the form.

       K.      MONEY TRANSACTIONS

               There will be no financial transaction between detainees unless approved by the Facility
               Administrator. You must submit a written request to the Facility Administrator that provides
               sufficient information (reason for the request and supporting information).

               You are not allowed to have any money in your possession while in the facility i.e. cash, coins,
               checks or money orders.

       L.      ORIENTATION VIDEO

               A WCC facility orientation video will be presented at intake.

       M.      PRO BONO IMMIGRATION LAW VIDEO

               You will also be shown a legal video provided by the American Immigration Lawyers Association.
               At the time of the showing, you will be offered the opportunity to request information packets
               referred to in the video. In addition, you may request these immigration law materials at anytime in
               the future using a packet request available to you in the dorm or Law Library.

       N.      OPPORTUNITY TO WORK
                                                                                                                   9




CONFIDENTIAL                                                                                      GEO_MEN 00040739
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 11 of
                                        46


               The center utilizes detainees to perform such functions as painting, food services, laundry services,
               barbershop and sanitation.

               1. All work is done on a voluntary basis. You are not required to work other than that which is
                  customarily required for cleaning your living area. However, if you volunteer for a work detail,
                  you are expected to work the days and hours set for the job you have agreed to work. You are
                  limited to 8 hours per day, 40 hours per week.

               2. The Classification Officer selects and assigns workers to job vacancies with the approval of
                  INS personnel. Your classification level, criminal and escape history and medical status will be
                  used to determine if you are eligible to work and if eligible, the type of work assignment for
                  which you are eligible.

               3. You may be removed from a work detail for any reason, without being taken before a
                  Disciplinary Hearing Committee and without recourse; however, if you are removed from work
                  status without the mandated hearing, no disciplinary action can be taken against you. If you are
                  removed from trusty status, you may appeal your removal through the detainee grievance
                  system. If you lose trusty status, you cannot re-apply for a trusty (work assignment) position
                  for 60 days.

                   Unexcused absences from work or unsatisfactory work performance may result in removal from
                   the work program. Other reasons for removal from work may include:

                           •   Disruptive behavior
                           •   Threats to security
                           •   Infraction of a facility rule, regulation or policy, leading to removal from a work
                               detail as a sanction imposed by a disciplinary proceeding.
                           •   Physical inability to perform all functions required by the job, whether because of a
                               lack of strength or a medical condition. You may be removed from a work detail to
                               prevent future injuries.

               4. If you are selected for a paid work position, you will earn compensation at $1.00 per day as
                  long as your performance is satisfactory. Some positions are filled with unpaid volunteers.

               5. If selected for a work detail, you must be courteous and willing to perform all of the assigned
                  duties to the best of your abilities.

               6. You will receive an orientation to your job assignment by your job supervisor. You will be
                  asked to voluntarily sign a statement that you have received the orientation and that you
                  understand the job requirements. If you refuse to sign the statement, you will be removed from
                  the job assignment and you will not be able to work on another job assignment for 60 days.

               7. If you are injured on your job assignment, you are to immediately report the injury to your
                  detail supervisor.

  II.   ACCESS TO COURT AND LAW LIBRARY

        A.     IMMIGRATION LAW LIBRARY MATERIAL

               The Immigration Law Library uses a computer system. This system, operated by trained staff
               members, can provide you with up-to-date Immigration Law information and significantly reduce
               the amount of time necessary to research your case.


                                                                                                                  10




CONFIDENTIAL                                                                                      GEO_MEN 00040740
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 12 of
                                        46

               In addition to the computers, electric typewriters, detainee handbooks, law dictionaries, legal
               research guides and writing materials are also available.

       B.      HOURS OF ACCESS

               The facility law library will be available Monday- Friday from 7:30am - 3:00pm. This will enable
               all detainees regardless of housing or classification to utilize the law library on a regular basis.

               Each detainee who requests to use the law library will be afforded a minimum of five hours of law
               library use each week.

               A detainee request (Kite) for additional time in the law library will be accommodated, consistent
               with the orderly and secure operation of the facility, especially if you are facing a court deadline.
               You will need to provide some evidence that you are, in fact, facing an imminent court deadline.
               How this additional time is provided is subject to library availability, safety and security issues and
               must be arranged with the Program Coordinator.

               You will not be required to lose your recreation time in order to use the law library.

       C.      REPLACING DAMAGED MATERIALS

               A list of law library holdings is posted in the library. The Law Librarian is responsible for the law
               library and will inspect the law library documents at least weekly for missing or damaged materials.
               You are encouraged to report missing or damaged materials. Damaged or missing materials will be
               promptly ordered and replaced.

       D.      SUPERVISION

               The library staff will monitor your use of legal materials to prevent misuse, damage or destroying of
               legal materials and/or equipment. You are not permitted to mutilate or destroy legal materials,
               equipment or to remove legal material or supplies from the law library.

       E.      UPDATING LEGAL MATERIALS

               This facility subscribes to a law library updating service. Out-of-date materials will be disposed of
               when replaced by new material. The INS will add information on significant statutory and
               regulatory changes regarding detention and deportation of aliens in a timely manner, and will
               provide initial copies to the facility.

       F.      REQUEST FOR ADDITIONAL LEGAL MATERIALS

               If you require additional legal material(s) not available in the facility, you need to make a request in
               writing to the Program Coordinator. Arrangements have been made for the use of the Colorado
               Supreme Court library for obtaining the requested documents. If the belief that you are making
               unnecessary requests for material not contained in the law library arises, the Administration will
               consult with INS staff to determine appropriate action.

       G.      PHOTOCOPYING OF LEGAL DOCUMENTS

               You can obtain photocopies of legal materials when such copies are reasonable and necessary for a
               legal proceeding. You need to request, in writing, the number of copies you need.

               The number of copies made of documents to be filed with a particular court, combined by the
               number required for INS records and at least one copy for your personal use will determine the

                                                                                                                    11




CONFIDENTIAL                                                                                        GEO_MEN 00040741
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 13 of
                                        46

               number of photocopies required. Staff, for the following reasons, will deny requests for
               photocopies:

               1.   The document(s) might pose a risk to the security and orderly running of the facility.
               2.   Copying would constitute a violation of any law or regulation.
               3.   The request is clearly abusive or excessive.
               4.   There are other legitimate security reasons.

       H.      ASSISTANCE FROM OTHER DETAINEES

               You are allowed to obtain assistance from other detainees in researching and preparing legal
               documents. Such a request for assistance shall be submitted in writing to the Program Coordinator
               for approval. Approval shall be granted on a case-by-case basis. Requests will be denied only
               where such assistance poses a risk to the safe and orderly running of the facility.

               Such detainee assistance is always voluntary. No detainee shall be allowed to charge a fee or accept
               anything of value for assistance. INS or WCC shall not pay compensation to a detainee for
               researching and preparing legal documents on behalf of another detainee.

       I.      ILLITERATE AND NON-ENGLISH SPEAKING DETAINEES

               Unrepresented illiterate and non-English speaking detainees who wish to pursue a legal claim
               related to their immigration proceedings or their detention will be provided with more than access
               to a set of English language law books. Assistance will be provided as follows:

               1. Detainees will be assisted in the use of the law library and the drafting of legal documents from
                  other detainees who have appropriate language and reading/writing abilities.

               2. Assistance in contacting pro bona legal-assistance organizations from the INS-provided list.
                  The Pro Bono list is posted by the detainee telephones in all dormitories.

       J.      DETAINEE RETENTION OF PERSONAL LEGAL MATERIALS

               Detainees are permitted to retain all legal materials in both general population and
               segregation/SMU provided such material does not create a safety, security or sanitation hazard.
               Detainees with excess legal material will be required to place such material in personal property
               storage. If you wish to access the excess legal material, you must provide a request to the Program
               Coordinator for the specific material you need to access. Access may be permitted during
               designated hours. Your request will be answered within 48 hours after the request is made.

       K.      LAW LIBRARY ACCESS FOR SEGREGATION/SPECIAL MANAGEMENT UNIT

               Law library access for detainees housed in Seg/SMU is provided as follows:

               1.   SMU - Detainees housed in Administrative segregation have the same law library access as the
                    general population, consistent with security. Access will be provided upon request. Detainees
                    segregated for protection may be required to use the law library separately from other detainees.
                    The level of law library supervision provided will be based on an individual's behavior,
                    attitude, custody level, separation needs or other security concerns.

               2. Disciplinary Segregation - Detainees housed in disciplinary segregation will be afforded the
                  same legal access as the general population, unless security concerns require limitations.
                  Access will be provided upon request. Violent and uncooperative detainees will be temporarily
                  denied access.

                                                                                                                  12




CONFIDENTIAL                                                                                       GEO_MEN 00040742
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 14 of
                                        46


         L.    LEGAL VISITATION

               Legal and consular visits are authorized at any time with current or prospective legal representatives
               and their legal assistants. Attorneys and paralegal representatives are permitted private contact visits
               with detainee clients at any time the visit is desired, subject only to any serious security conditions
               existing in the facility. On regular business days, the legal visits may proceed through a scheduled
               meal period. In this case, the detainee will receive a tray or a sack meal after the visit.

               Legal assistants may meet with you during legal visitation hours provided that they produce a letter
               of authorization from the legal representative under whose supervision they are working. The letter
               must state that the named legal assistant is working on behalf of the supervising legal
               representative. Interpreters may accompany legal representatives and legal assistants on visits.
               Interpreters shall undergo the security clearance process prior to being allowed to participate in a
               legal visit.

               Legal materials may be provided to you during a legal visit. Staff will inspect the material for
               contraband, but will not read the material.

         M.    REQUESTS FOR INFORMATION FROM THE INS OR THE COURT

               If you wish to contact the INS, you will need to submit a completed Detainee Request Form to
               request a service or information from the INS. Each request form requires your name, ID
               number, "A" number, the date and your signature. Print clearly and submit one form for each
               request. Questions about court or for INS are to be placed on a request form addressed to INS,
               and/or court, whichever is applicable.

         N.    LEGAL COMMUNICATION

               Mail service, attorney visitation and telephone calls are the primary means of access to legal
               representation and the courts.

         0.    RETALIATION PROHIBITED

               You have the right to present to the court any legal issue regarding your immigration proceedings,
               basis for your detention or the conditions of your confinement.

               You will not be subjected to reprisals or penalties because of a decision to seek judicial relief on
               any matter, including the legality of your confinement; the legality of conditions or treatment while
               under detention or an issue relating to your immigration proceedings; or an allegation that the
               government is denying you rights protected by law.

         P.    NOTARY PUBLIC

               A notary public is on-site for your assistance. If you need a document notarized, submit a Detainee
               Request Form (kite) to either the Captain of Security or the Program Coordinator. There is no
               charge for this service.


  III.   MAIL, VISITATION, TELEPHONE

         A.    MAIL



                                                                                                                    13




CONFIDENTIAL                                                                                        GEO_MEN 00040743
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 15 of
                                        46

               1. You have the right to send and receive correspondence, publications and other materials by use
                  of the United States Postal Service. You may not write other detainees without the prior
                  approval of the Facility Administrator.

               2. Mail can be sent to you at this address:

                    Your Name
                    Your ID Number
                    WCC/INS Processing Center
                    11901 East 30th Avenue
                    Aurora, Colorado 80010

               3. SPECIAL CORRESPONDENCE

                    Correspondence sent to or received from private attorneys and legal representatives,
                    government attorneys, judges, courts, embassies and consulates, the President and Vice
                    President of the U.S., members of the U.S. Congress, the U.S. Department of Justice (including
                    the INS and the Office of the Inspector General), the U.S. Public Health Service, administrators
                    of grievance systems, and representatives of the news media. Correspondence will be treated as
                    special only if the sender-for incoming correspondence or addressee - for outgoing
                    correspondence - and their title and office are CLEARLY identified on the envelope that the
                    correspondence is Special.

               4. Packages may not be sent or received without advance arrangement approved by the Facility
                  Administrator or designee. You must submit a detainee request for approval to the Chief of
                  Security.

               5. Postage stamps may be purchased through the commissary.

               6. If you need writing implements, paper and/or envelopes submit a Detainee Request Form or ask
                  the officer of your housing unit for the materials.

               7.   INDIGENT DETAINEES

                    a.   If you are indigent ($1.00 or less in your account), you may receive up to three (3) stamps
                         per week upon request from the Program Coordinator. If you are not indigent you may
                         purchase stamps though the commissary.

                    b. Indigent detainees will be permitted to mail the following:

                         1) All correspondence related to a legal matter, including correspondence to a legal
                            representative, potential legal representative, and any court;
                         2) A reasonable number of letters (3 per week) for other special correspondence upon
                            request; and,
                         3) A reasonable number ofletters (3 per week) for general correspondence upon request.)

                    c.   Indigent postage in all cases is generally limited to letters of one ounce or less, but
                         exceptions may be made for special correspondence and may be made in compelling
                         circumstances for general correspondence and other mail.

       B.      INCOMING MAIL

               1. NON- LEGAL MAIL


                                                                                                                 14




CONFIDENTIAL                                                                                      GEO_MEN 00040744
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 16 of
                                        46

                 All incoming mail will be opened, inspected and/or read for contraband in your presence by
                 staff. Non-legal mail will be read when the facility personnel have reason to believe that said
                 mail might present a threat to the facility's secure or orderly operation, endanger the recipient
                 or the public or might facilitate criminal activity, such as containing information related to an
                 escape attempt or other illegal activity. If, for any reason, your correspondence is withheld, you
                 shall be informed in writing of the reason such action has been necessary. Incoming mail will
                 be distributed within 24 hours after it is delivered by the postal service.

               2. LEGAL MAIL

                 Incoming legal mail will be opened and inspected for contraband in your presence by staff
                 unless waived in writing; however, legal mail shall not be read or withheld from you. This is
                 inclusive of letters from the courts, counsel, officials of the confining authority, other
                 government officials, and administrators of grievance systems and members of the Parole
                 Authority. It is your responsibility to advise the senders. if they are your legal representatives
                 or potential representatives. to clearly mark their mail as "Special or legal" mail on the
                 envelope.




                                                                                                                15




CONFIDENTIAL                                                                                    GEO_MEN 00040745
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 17 of
                                        46


               3. BOOKS, MAGAZINES AND PUBLICATIONS

                 You may receive items such as soft cover books, magazines and other publications by
                 subscription or by receipt directly from the publisher or publication supplier. All items must be
                 prepaid. No other publications or materials will be allowed in to the facility without approval of
                 the Facility Administrator. Any publications or materials received at this facility in a manner
                 that is inconsistent with this policy will be returned to the original sender, any expense that is
                 incurred will be the responsibility of said original sender. Materials that do not have return
                 addresses will be returned to the post office as undeliverable.

               4. MAGAZINE SUBSCRIPTIONS

                 You may receive a maximum of three (3) subscription magazines. Should you wish to receive a
                 subscription publication, you must notify the Program Coordinator. If you have funds available
                 in your commissary account, a check will be drawn against your account and the subscription
                 will be submitted. You may have your family or friends purchase a subscription for you but the
                 subscription must come directly to you as prescribed in this policy.

               5. CHANGE OF ADDRESS

                 It is your responsibility to notify the postal service and/or publishers of your change of address
                 should you be transferred or released. Any publications or other subscription items received at
                 this facility after you have been released or transferred will become the property of this facility
                 to be disposed of as the Facility Administrator deems appropriate.

               6. PUBLICATIONS REVIEW

                 The Facility Administrator may reject a publication only if it is determined to be detrimental to
                 the security, good order, and discipline of the institution, to protect the public or to deter
                 criminal activity. The Facility Administrator may not reject a publication solely because its
                 content is religious, philosophical, social or sexual, or because its contents are unpopular or
                 repugnant. Publications, which may be rejected, include, but are not limited to publications,
                 which meet one of the following criterions:

                     a. It depicts or describes procedures for construction or use of weapons, ammunition,
                        bombs, or incendiary devices;
                     b. It depicts, encourages or describes methods of escape from correctional facilities, or
                        contains blueprints, drawings or similar descriptions of the WCC/INS Processing
                        Center, jails or correctional institutions;
                     c. It depicts or describes procedures for the brewing of alcoholic beverages or the
                        manufacturing of drugs;
                        d. It is written in code;
                     e. It depicts, describes or encourages activities that may lead to the use of physical
                        violence or group disruption, e.g., material dealing with the subjects of self-defense or
                        survival, weaponry, armaments, explosives, or incendiary devises;
                     f. It encourages or instructs in the commission of criminal activity;
                     g. It is sexually explicit material that by its nature or content poses a threat to the security,
                        good order, discipline of the institution, or facilitates criminal activity;
                     h. It contains threats, extortion, obscenity or gratuitous profanity; or
                     1. Other contraband. A package received without prior authorization 1s considered
                        contraband.



                                                                                                                   16




CONFIDENTIAL                                                                                       GEO_MEN 00040746
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 18 of
                                        46


               7.   SEXUALLY EXPLICIT MATERIAL

                    The Facility Administrator may determine that sexually explicit material of the following types
                    is to be excluded, as potentially detrimental to the security, good order, or discipline of the
                    institution, or facilitates criminal activity.

                        a.   Homosexual (of the same sex as the institution population)
                        b.   Sado-masochistic
                        c.   Bestiality, bondage
                        d.   Involving children
                        e.   Nude photographs of family members, or significant others that could be viewed by
                             other detainees.

               8. EXCLUDED PUBLICATIONS

                    The Facility Administrator may not establish an excluded list of publications. This means that
                    the Administrator shall review individual publications prior to rejection of the publication.

               9. NOTIFICATION OF PUBLICATION REJECTION

                    Where a publication is found unacceptable, the Facility Administrator will promptly advise you
                    in writing of the decision and the reason for it. The Administrator shall permit you an
                    opportunity to review this material for the purpose of filing an appeal with the INS Officials,
                    unless such review will provide the detainee with information for which the publication is
                    rejected.

               10. LIMITATIONS ON POSSESSION OF PUBLICATIONS

                    You are limited to the following number of publications in your possession at any one time:

                        a.       Three (3) books - hard/soft cover
                        b.       Five (5) magazines
                        c.       One Bible, Koran, or similar religious publications
                        d.       One (1) day of newspapers
                        e.       Other items approved by the Facility Administrator or his designee.

                    It is your responsibility to have excess publications or other material placed into your property
                    storage. Excess items, with the exception of legal papers and personal correspondence, will be
                    confiscated as contraband and will be disposed of as the Facility Administrator deems
                    appropriate. Legal papers and personal correspondence will be placed in your locker for safe
                    storage.

               11. PICTURES ON WALLS

                    Pictures, articles of any kind, or any other items may not be placed on the walls or other fixtures
                    of this facility. This includes graffiti and other drawing or markings on any surface area, for
                    example, the toilet stall walls, your bed and bed area, bulletin boards, Plexiglas television cages,
                    televisions, etc.

       C.      OUTGOING MAIL

               1. All outgoing mail must be placed into ENVELOPES, SEALED, with the proper postage
                  affixed, and placed in the designated core mailboxes. All mail picked up by 9:00 a.m. will be

                                                                                                                     17




CONFIDENTIAL                                                                                         GEO_MEN 00040747
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 19 of
                                        46

                    sent out the same day. If for any reason your outgoing mail is not sent, you will be informed
                    and the reason why it was not sent will be provided to you. There is no limit on the number of
                    letters you may send out. No "bill me later" subscription applications will be sent from the
                    center.

               2. All outgoing mail must have a return address with your name, your ID number and the
                  complete address of the facility clearly written on the envelope.

       D.      VISITATION

               Visitors must have valid and verifiable identification - a photo identification card. A responsible
               adult must accompany anyone under 18 years of age.

               Visiting is as follows:

               1. Legal/Religious visits are authorized at any time.
               2.   Social Visits - According to last name:

                    A thru L - Tuesday, Thursday, Saturday.
                    M thru Z - Wednesday, Friday, Sunday.

                    Social Visit Hours - 9:00am - 11:00am and 7:00pm - 10:00 pm - no visitors will be admitted
                    after 9:30pm.
               3. Clergy visit: Clergy may visit detainee(s) at any time, but, are encouraged to make prior
                  arrangements with the Program Coordinator.

       E.      VISITING INFORMATION

               Articles of any sort will not be given to detainees by attorneys, clergy, or other visitors without
               prior approval of the Chief of Security, with the exception of legal material which may be checked
               for contraband by staff but not read.

       F.      VISITING BETWEEN DETAINEES

               All visits between persons detained must have prior approval of both the Warden and the INS staff.
               You must submit a "Kite" to the INS staff, requesting visitation and provide supporting
               documentation of your relationship with the person for which the visiting has been requested. INS
               will confer with the Warden and you will be advised of the INS' decision in a reasonable period of
               time.

       G.      VISITING RESTRICTIONS

                    •   All social visits are non-contact visits.
                    •   If your visitors are under the influence of alcohol/ drugs, visiting will not be allowed.
                    •   A maximum of 2 visitors at a time. Visits will be held to a maximum of 30 minutes.
                    •   All your visitors are subject to search.
                    •   Your visitors are not allowed to pass or attempt to pass any item to you.
                    •   Children must be under control at all times.
                    •   All of your visitors must be dressed in appropriate clothing. Shorts, mini skirts, tank tops
                        (sleeveless clothing) will not be permitted.
                    •   Visitors are not allowed to chew gum in the facility.
                    •   Visitors are not allowed to carry any items into the visiting area.

                                                                                                                       18




CONFIDENTIAL                                                                                          GEO_MEN 00040748
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 20 of
                                        46

                   •   If contraband is found on your visitors, such as drugs, alcohol, weapons, they will be
                       subject to prosecution under CRS-18-8-201 and 18-8-204.
                   •   The Chief of Security must approve additional visitation time.

                   It is your responsibility to advise your visitors to follow the visiting rules and all posted laws,
                   rules, and regulations when they come to visit you. It is also your responsibility to follow all of
                   the visiting rules and regulations.

       H.      DETAINEE TELEPHONE CALLS

               Calls to "800," "877," "888," "900," and any other toll free numbers are not authorized and will not
               be made.

               Your access to telephones will be suspended at count times:, in the
               event of an emergency:, and when it is determined by staff to be
               necessary to protect the good running order and security of the facility.

               HEARING IMPAIRED TELEPHONE

               A portable phone for the hearing impaired that complies with the American Disabilities Act is
               available for use if needed. Complete a Detainee Request form if you require this service and send
               it to the Program Coordinator.

       I.      PRE-PAID PHONE CARDS

               "Blue Charge-A-Call Phones" are available in all living areas and Intake. These phones can be
               used for personal calls. You must not interfere with another detainee's telephone privilege.

               1. Pre-paid phone cards may be ordered for purchase once a week for use with the dorm "Blue
                  Charge-A-Call" phones.

               2. These cards may be used to make national and international long distance calls in addition to
                  being used for all local calls.

               3. The cost of the cards will be deducted from your personal account. Card          costs and
                  international phone call rates are posted in your living area.

               4. Phone cards will not be turned in for money. When you leave the facility you will take your
                  card(s) with you.

               5. Detainees are personally responsible for maintaining these cards in their        secured locker.

               6. You may purchase as many cards as you have funds available. If you arrived in between the last
                  scheduled sale day and the current sale day, you may purchase cards for that period only. If you
                  arrived without funds, then you will be allowed to buy phone cards when you receive money on
                  your account that week.

               7. Do not loan, borrow, take, or in any way have possession of another detainee's phone cards.
                  Possession of another detainee's phone cards may result in disciplinary actions against you.

               8. You cannot use personal phone cards - only facility purchased cards may be used.

       J.      USING THE BLUE PHONES

                                                                                                                     19




CONFIDENTIAL                                                                                       GEO_MEN 00040749
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 21 of
                                        46

               Collect Calls:   You need to dial (1) for English or (2) for Spanish directions followed by a (0),
                                then the area code and phone number of the person you wish to contact. Once the
                                number has been dialed, a voice prompt will ask for your name.

               Pre-Paid Card: For instructions in English press (1) for instructions in Spanish press (2). After
                              pushing (1) or (2) follow the voice prompted instructions.

       K.      LOCAL LEGAL CALLS

               If you wish to make a local legal call and do not have the funds to purchase a phone card, complete
               a Detainee Request Form and give it to your Dormitory Officer. Local legal calls are authorized to
               attorneys and authorized representatives of your attorney. You will be permitted to make one local
               legal phone call per day on a facility phone if you are indigent. If you have difficulty making a
               confidential call relating to a legal proceeding, you should contact an officer and the officer will
               take measures to ensure that the call can be made confidentially.

       L.      INCOMING CALLS

               You are permitted to receive legal, international and emergency incoming telephone calls only.
               Incoming calls (non-emergency): If an incoming call is received for you, the telephone number and
               name of calling party will be obtained by staff and you may then return the call on a dorm "Blue
               Charge-A-Call" phone.

               Staff will take and deliver telephone messages to you as promptly as possible. If an emergency call
               is received for you, the caller's name will be taken and delivered to you as soon as possible. You
               will be permitted to return the emergency call as soon as reasonably possible within the constraints
               of security and safety. If you are indigent, staff will assist you in returning the call.

               It is your responsibility to handle your telephone calls in a responsible manner. If it is determined
               that you are abusing this privilege, for example, having someone call in false emergency calls/legal
               calls in order to circumvent regulations and this is discovered by staff, disciplinary action may be
               taken against you.

       M.      SPECIAL ACCESS CALLS

               The telephone service generally available to detainees at this facility is limited to collect calls; the
               facility shall provide detainees with the ability to make direct calls in the following circumstances
               (special access calls):

               1.      Calls to consular officials.
               2.      Emergency calls and other types of calls where a detainee can demonstrate a compelling
                       need to make a direct call, such as a personal or family emergency.

               A call to a legal service provider (including attorney) who represents a detainee is not considered a
               special access call.

               Detainees shall be provided with the ability to make special access calls in one or more of the
               following ways:

               1.      By having the telephone company program special access call numbers, which remain
                       constant:
                       a. Consulado de Mexico Denver
                       b. Pro Bono Denver
                       c. Metro Volunteer Lawyers

                                                                                                                    20



CONFIDENTIAL                                                                                        GEO_MEN 00040750
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 22 of
                                        46

                          d.   Catholic Immigration Services
                          e.   Justice Information Center
                          f.   A Welcome Place (Utah only)
                          g.   Wyoming Legal Services (Wyoming only)

                2.        Providing access to a telephone that permits calls at no expense to you.

  IV.   DETAINEE SERVICES

        The WCC/INS Processing Center provides various services to the detainees that are designed to take care of
        basic health, religious and social needs. You will be expected to cooperate with the staff during such times
        that you take advantage of these services.

        A.      RECREATION

                1. You will be afforded one (1) hour of exercise and recreation away from your dormitory living
                   area seven (7) times per week.

                2. A schedule of recreation activities shall be arranged to coincide with normal center operations.

                3. Rules governing recreation are as follows:

                     a. Each dorm will be given at least five (5) minutes to prepare for recreation. Your dorm will
                        be called for recreation by staff and if you are not ready on time, you will forfeit recreation
                        for that day.
                     b. You will not be taken to the recreation areas if you are improperly dressed or without
                        identification. Tennis shoes must be worn.
                     c. You will conduct yourself in an orderly fashion during recreation and while en-route to and
                        from the recreation area.
                     d. Outdoor recreation will be offered, weather permitting.

        B.      TELEVISION

                Television viewing hours will begin after morning cleanup, if cleanup is satisfactory based on the
                dormitory officer's sanitation inspection. Televisions will be turned on provided that dormitory
                sanitation is of an acceptable level. If not, the sanitation must meet the satisfactory level to have the
                televisions turned on.

                Detainees will be allowed to select the television programs they wish to watch. The dormitory
                officer will supervise this activity to assure that it is fairly operated and not abused. Abusive use
                will result in the dormitory officer taking action to discontinue TV viewing for a period of time. The
                volume will be kept to a reasonable level at all times.

                1. The television may be turned off by any staff member at any time if the detainees in the dorm
                   are uncooperative with regular operations which must occur in the dorm, i.e., sanitation and
                   maintenance work and if dorm residents become disorderly, violate security, etc., or if staff
                   determine the need to protect the orderly and safe operation of the dormitory/facility. The
                   television will be turned on once cooperation and order is restored.

                2.   Sunday through Thursday nights the television will be turned off at 1:00 a.m. Friday, Saturday
                     nights and holidays television viewing may be permitted up to 2:00 a.m., at the discretion of the
                     on-duty Watch Commander.



                                                                                                                      21




CONFIDENTIAL                                                                                          GEO_MEN 00040751
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 23 of
                                        46

               3. All activities in the dormitories will cease when the televisions are turned off for the night.
                  Residents will clear the dayrooms and will go to bed. Residents will not be permitted to sit in
                  the dayroom or to walk around in the dayrooms once the televisions are turned off, thus
                  allowing other residents the opportunity to sleep without distractions.

               4. Residents are not authorized to manipulate the television controls in any manner not authorized
                  by staff - sticking pencils, pens, or other items into the control box to change channels or the
                  volume of the televisions.

       C.      SMOKING

               This is a non-smoking facility. Tobacco products of any kind are prohibited within the facility.

       D.      EDUCATION

               If you are interested in educational programs while you are here, contact the Program Coordinator
               to discuss your interest. You may apply for correspondence courses through the Program
               Coordinator. You or your community contacts must pay for any and all costs associated with these
               courses. To receive the courses, you must have the prior approval of the Program Coordinator to
               have the course(s) mailed to the facility. If you have an interest in a particular educational program,
               contact the Program Coordinator with your interest to determine if the program may be provided at
               the facility in the limited period of time that you may be at the institution.

       E.      FOOD SERVICE

               The center provides three (3) balanced meals per day. All meals are prepared in a clean and sanitary
               manner and the kitchen is operated under guidelines set down by the Health Department and is
               periodically inspected by local health department officials.

               1.      All menus are screened and approved by a registered dietitian to ensure a balanced diet that
                       provides the proper nutritional value for all meals served.

               2.      If you require a special diet for medical reasons, it will be implemented upon the written
                       notification from the medical department to the kitchen supervisor.

               3.      You are not permitted to barter with food handlers for special or additional food.

               4.      Conduct during meals will be orderly and courteous at all times. There will be no loud
                       talking or disruptive behavior. Stand back from the food carts to allow food to be served to
                       all detainees without interference. Interference will not be tolerated at any time.

               5.      You will not store open containers of food in your locker. Open food containers are not
                       allowed due to safety and sanitary reasons. Food ordered from the Commissary in closed
                       containers may be stored.

               6.      Refusal or bartering of a special diet (religious/medical) will result in a review of the diet
                       request and possible discontinuation of diet.

               7.      You will be fully dressed when receiving your meals with your identification properly
                       displayed on your uniform.

               8.      If you require a religious diet, you must submit a "kite" to the kitchen supervisor requesting
                       the diet. The kitchen supervisor will meet with the facility's religious program coordinator


                                                                                                                    22




CONFIDENTIAL                                                                                        GEO_MEN 00040752
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 24 of
                                        46

                    to determine if your request meets the tenants of your faith. If the diet is approved, you will
                    be advised and the kitchen staff will provide it.

               9.   Detainees will not store any items in the ice chests placed in the dormitories to include
                    milk, soft drinks and food products. Storing anything in the ice is an unsanitary practice
                    and will not be allowed at any time.




                                                                                                                23




CONFIDENTIAL                                                                                    GEO_MEN 00040753
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 25 of
                                        46


       F.      HEALTH CARE

               The center maintains qualified medical professionals to attend to health problems.

               1.      REQUESTS

                       If you have a medical problem, you must fill out a Medical Request Form, which may be
                       obtained from a detention officer. The request will be screened and scheduled for
                       assessment by the appropriate health professional. Medical requests shall be placed in
                       boxes labeled "medical requests" that are in the respective core areas.

               2.      STAFF ASSISTANCE

                       If you cannot read or write, a facility staff member may assist you or you may have another
                       detainee help you complete the medical request. Another detainee may not submit a request
                       on your behalf.

               3.      HEALTH ASSESSMENT

                       You will be scheduled for a physical exam within the first 14 days of detention. A dental
                       screening is conducted on all detainees normally within 14 days after admission. You will
                       receive a TB screening by PPD at arrival and medical staff will read it within 48 hours. If
                       you volunteer for a work assignment, you will be required to pass a physical examination
                       provided by the medical department prior to starting work.

               4.      MEDICAL REQUESTS FOR MEDICAL OR DENT AL ATTENTION

                       All requests for routine medical or dental attention must be submitted in writing to the
                       medical department. You must be fully dressed and show your ID number when you talk to
                       the nurse or are going to the medical department for treatment.

               5.      PERSONAL MEDICATION

                       All medications that are brought into the facility are to be surrendered to Medical staff for
                       disposition. The approved medication you arrived with, if approved by the medical staff,
                       will be returned to you when you leave the facility.

               6.      FACILITY PRESCRIBED MEDICATION

                       Medications will be administered as frequently as prescribed by a health professional. When
                       the nurses come into the dormitories to dispense medications, it is your responsibility to
                       remain at least 3 feet from the medical cart until the nurse calls you to receive your
                       medication. Crowding the cart, taking medication from the cart, being loud, aggressive, or
                       hindering the nurse in anyway is prohibited and will not be tolerated.

               7.      MEDICAL EMERGENCY

                       If you have a medical emergency, notify the officer in your housing unit, who will notify
                       the medical personnel immediately.

               8.      REFUSING MEDICAL TREATMENT



                                                                                                                 24




CONFIDENTIAL                                                                                        GEO_MEN 00040754
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 26 of
                                        46

                       You may refuse routine medical treatment, but will be given treatment in life-threatening
                       situations. Refusal of medical treatment will be documented.

               9.      The medical department will not approve the following:

                           •   Non-medical diets
                           •   Extra bedding or mattresses
                           •   Extra or personal clothing
                           •   Hygiene products brought in by family or friends or other visitors
                           •   Protein or herbal supplements
                           •   Any medication not ordered by the Medical Director

               10.     COMMUNICABLE DISEASE GUIDELINES

               In order to prevent the spread of communicable diseases, you need to follow basic sanitation rules
               and guidelines. Do not share eating utensils with other detainees. Do not share razors.

               Wash your hands with soap and warm water each time after using the bathroom. Avoid contact
               with other detainee's body fluids. Do not use needles or allow another detainee to tattoo you with
               anything at any time. Do not share combs, toothbrushes, or food with other detainees.

       G.      HAIRCUTS

               Haircuts will be provided to all detainees on request in order of date of request. Normally, another
               detainee provides haircuts. If you want a haircut, submit a written request (kite) to a detention
               officer or supervisor.

       H.      LAUNDRY SERVICE

               1.      Sheets, pillowcases, towels and uniforms will be picked up twice per week. These items
                       will be washed, dried and the identical number of items returned to the dorm. Uniforms and
                       towels will be picked up twice weekly, laundered, dried and returned. Undergarments will
                       be laundered in individual tagged mesh bags every other day.

               2.      Blankets will be laundered every two (2) weeks, or earlier based upon the number of
                       detainees released.

               3.      You are not permitted to wash clothing, bedding, linens, tennis shoes or other items in the
                       living unit and you are not permitted to hang any laundry on walls, beds, or other areas.

               4.      You will be held accountable for clothing and bedding supplies issued to you.

               5.      You are not authorized to alter, in any manner, the clothing you receive.

       I.      RELIGIOUS SERVICES AND SPIRITUAL COUNSELING

               1.      You have the right to freedom of religious affiliation and you will have the opportunity to
                       practice your religious faith that is deemed essential by the faith's judicatory, consistent
                       with the safety, security and the orderly operation of the facility. Attendance at all religious
                       activities is voluntary and open to all. You will be expected to recognize and respect the
                       rights of others.

               2.      Qualified volunteers offer Catholic and Protestant Services along with non-denominational
                       services on a weekly basis. These volunteers may also provide counseling services,
                                                                                                                    25




CONFIDENTIAL                                                                                        GEO_MEN 00040755
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 27 of
                                        46

                        provided there are available volunteers. Services may be provided to detainees who are in
                        the SMU/Segregation Unit on an individual basis.

                 3.     Worship services are conducted on a regular basis. Bibles, religious items and literature are
                        available from the facility library upon request. If you have a question concerning your
                        religious activities, contact the Program Coordinator.

                 4.     The observance of religious holy days is respected. The Program Coordinator, or Chaplain,
                        will work with you to accommodate a proper observance of important religious holy days.
                        You must submit a written request to the Program Coordinator, or Chaplain, if you wish to
                        participate in a religious holy day observance.

                 5.     You may be allowed to wear or use personal religious items during religious services,
                        ceremonies, or meetings in the multipurpose room, unless the Facility Administrator,
                        through the Program Coordinator, determines that the wearing or use of such items would
                        threaten facility security, safety or good order.

       J.        DETAINEE LIBRARY SERVICES

                 1.     General library reading materials will be made available Monday through Friday, 7:30am -
                        3:00pm.

                 2.     You may have in your possession a maximum of three (3) soft covered books and (5)
                        magazines (other than those issued by Religious/Educational Programs). When you are
                        leaving the facility, you must return any books and magazines belonging to the library to
                        the dorm officer.

       K.        COMMISSARY

                 1.     You may order Commissary weekly, maximum order $80.00, not including clothing items
                        and headphones. Prices are subject to change without notice as the Commissary costs
                        increase. Commissary items must fit in your locker.

                 1.     You must fill out your Commissary order card in black lead pencil or black ball-point ink
                        only. Anything else will be rejected. Your order card must contain your name, ID number,
                        dorm number, and your signature prior to submitting to the dorm officer. If your card is
                        improperly filled out, it will be rejected.

                 3.     You must present your ID to receive your order.

            L.   MARRIAGE REQUESTS

                 The following guidelines will be used if you request permission to marry while in INS custody:
                 The INS will either grant or deny you permission to marry. The Facility Administrator will be
                 advised of your request and of the decision of the INS.

                 1.     Your request for permission to marry will be granted unless:

                        a.   You are not legally eligible to be married.
                        b.   You are not mentally competent, as determined by a qualified medical practitioner.
                        c.   The intended spouse has not verified, in writing, intent to marry you, a detained alien.
                        d.   The marriage would present a threat to the safety, security or orderly operation of the
                             facility.
                        e.   There are compelling government interests to deny the request.

                                                                                                                  26




CONFIDENTIAL                                                                                       GEO_MEN 00040756
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 28 of
                                        46


               2.      You must submit a written request for permission to marry to the INS eOTR.

               3.      The eOTR's decision will be in writing and if the request is denied, the reason(s) for the
                       denial will be provided.

               4.     If permission is granted, you must make all arrangements for the marriage, which includes
                       taking a blood test, obtaining a marriage license, all costs involved and retaining an official
                       to perform the marriage. wee or INS will not participate in making marriage
                       arrangements. Staff will accommodate arrangements made consistent with the safe, secure
                       and orderly running of the facility. The Facility Administrator reserves the right of final
                       approval concerning the day, time, place and manner of all arrangements.

               5.     Only those persons necessary to perform the ceremony will be permitted to attend. Guests
                      will not ordinarily be permitted to attend. Minors under the age of 17 and under will not be
                      permitted to attend unless directly related - i.e., your immediate family.

  V.   SANITATION

       The center will maintain the highest sanitation standards at all times in all locations without exception.
       There will be an organized, supervised and continuous program of daily cleaning by all detainees to
       maintain those standards.

       A.      PERSONAL HYGIENE

               1.     You are required to keep your body clean and free from offensive odors, lice or other
                      parasites, and you are required to be dressed in a complete uniform during normal working
                      hours when in the dayroom area or outside the dormitory.

                       a.      Personal hygiene items are provided at intake, and on a daily basis. Supplementary
                               items are available for purchase from the commissary.

                      b.       If you do not have money, you will be issued necessary items for the purpose of
                               personal hygiene, but only the needed items in minimum quantities necessary will
                               be provided.

                       c.      You will have the opportunity to take at least one (1) shower daily.

                       d.      If you think you may be infested with "crabs" or other parasites, notify a staff
                               person who will take immediate steps for delousing.

                       e.      Razors and fingernail clippers are furnished daily. Both items must be checked out
                               from staff and must be returned to staff in a reasonable time, normally within the
                               hour of receiving the razor or fingernail clippers from staff.

                       f.      Flush the toilets after use. Urinate and defecate in the toilets, not the floors and,
                               urinate in the urinals, not on the floor or wall. Toilet paper may be obtained from
                               detention staff. You must provide an empty toilet paper roll to receive a new roll of
                               paper.

       B.      LIVING AREA/BED/BED ASSIGNMENT AND LOCKER ASSIGNMENT

               You are required to keep your personal living area clean and sanitary. This includes your bunk and
               immediate floor area around and under your bunk, locker, and any personal items.

                                                                                                                   27




CONFIDENTIAL                                                                                       GEO_MEN 00040757
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 29 of
                                        46


               1.      Cleaning supplies will be provided as needed by the detention officer.

               2.      Dormitories and all common areas must be kept clean and should be ready for inspection at
                       any time.

               3.      You are required to keep all books and personal items in the locker provided.

               4.      If you have excessive personal items in your bed area you will be afforded, during
                       shakedowns, the opportunity to place these items in your personal property or to dispose of
                       the items. The Officers assigned to the dorms along with the Watch Commander will
                       decide what items are excessive. If personal items are confiscated a receipt will be issued to
                       you.

               5.      You are required to make your bunk in the manner and at the time directed by staff. This
                       means that the bottom and sides will be tucked under the mattress. The sides and ends will
                       not hang down over the edge of the bed.

               6.      You may sleep on your bunk after it is made in the mornings, not under the covers/sheets.
                       You may sleep under a second blanket on the top of your made bed, not under the sheets
                       until after the afternoon count has been completed. When you get up from your nap, you
                       need to neatly fold your blanket and place it on your bed. Your bed is to be made when you
                       are not occupying it.

                       If you are a night worker and sleep during the day, you may sleep under your sheets and
                       blankets.

                       Your towel needs to be neatly folded and placed on the end of your bed and you may neatly
                       hang your laundry bags over one end of your bed, as directed by staff.

                       You are authorized one mattress and one pillow. Excess pillows and mattresses will be
                       removed from your bed.

                       Blankets, sheets or towels are not to be used as rugs, drapes, pillows, or tenting for purposes
                       of concealment at any time.

               7.      You are required to make your bed daily, keeping the floor free of debris, and you are not
                       allowed to hang/drape clothing, pictures, keepsakes or other objects from beds, furniture,
                       light fixtures, or walls.

               8.      You will be assigned a bed and a locker for the storage of your personal property. Do not
                       move to another bed unless staff has authorized you to move. You should also use your
                       locker to store all of your personal property, including your commissary. Do not allow
                       other detainees to have access to your personal locker combination. If you do, you increase
                       the probability that your personal items may be stolen. It is your responsibility to take care
                       ofyour personal items.

       C.      DORMITORY SANITATION

               Each and every detainee must participate in the facility's sanitation program. A list of detainees is
               developed each day by staff and is posted for viewing. During a general cleanup all detainees must
               participate. The assigned Dorm Officer will be responsible for assuring this general cleanup is done
               on a regular basis.


                                                                                                                   28



CONFIDENTIAL                                                                                       GEO_MEN 00040758
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 30 of
                                        46

        D.      DAY SPACE

                All detainees in a dorm are required to keep clean and sanitary all commonly accessible areas of the
                dorm, including walls, floors, windows, windows ledges, showers, sinks, toilets, tables, and chairs.

                1.      Cleaning supplies will be provided as needed to maintain the highest sanitation standards.

                2.      Detainees will take turns cleaning the area. If a detainee feels that everyone is not doing his
                        fair share, the detainee should inform the detention officer of the problem. Action will be
                        taken to resolve this problem.

                3.      The day room area will be kept clean at all times. Should an officer notice that the area is
                        not clean, the officer will make available necessary cleaning supplies. If the detainees in the
                        dorm do not clean the area after being instructed to do so, the television will be turned off
                        or removed, and the detainees will not be permitted to participate in any activities/programs
                        until the dorm is cleaned. Continued refusal to clean the area will result in further
                        disciplinary action.

                4.      The tops and stands of the televisions will be kept free of all cups, bowls, papers and other
                        objects. Walls will be kept free of newspapers, clothing, cups, bowls, and other objects.

                5.      Bulletin boards contain information beneficial to you and are not to be defaced in any
                        manner. Posted material is to remain on the boards until staff removes the item(s).

  VI.   GRIEVANCE PROCEDURES

        A Grievance is a complaint about the substance or application of any written policy, regulation or rule of
        WCC/INS Processing Center or the lack of application of a policy, regulation or rule, or a complaint about
        any behavior or action directed toward any detainee by staff or another detainee, or a violation of civil
        rights. You have a responsibility to use the program in good faith and in an honest and straightforward
        manner.

        FILING A GRIEVANCE

        If you have a grievance, you should first try to informally resolve it by bringing it to the attention of a
        detention officer, shift supervisor or staff member in charge of the area with which you have a problem. If,
        after trying to resolve the alleged problem with the staff involved, and you believe that the issue has not
        been resolved, then formal procedures can commence. Each grievance filed must contain only one subject,
        or a group of closely related issues, under one subject. If your grievance contains more than one subject, or
        is submitted as a group grievance, the Grievance Coordinator will reject it without review.

        A. You may obtain a Grievance form from a staff member on the Core. You must fill out the form, sign
           and date it, and explain as best you can what the problem or complaint is and what relief is sought. You
           may obtain assistance of facility staff or another detainee in preparing your grievance. Another detainee
           may assist you with your grievance if you are illiterate or unable to communicate in English without
           charge or obligation of any kind. Another detainee cannot submit a grievance for you or any other
           detainee.

        B. Grievances that are of an EMERGENCY nature will be responded to on an immediate basis in an effort
           to prevent problems that may arise due to delay. You must clearly mark your grievance, "Emergency,"
           and submit it to the Grievance Coordinator. If the Grievance Coordinator determines that your
           grievance constitutes an emergency - i.e., your health, safety or welfare is in actual danger - it will be
           immediately forwarded to the Assistant Warden for review and whatever action is deemed necessary to


                                                                                                                     29



CONFIDENTIAL                                                                                        GEO_MEN 00040759
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 31 of
                                        46

              protect your health, safety and welfare will be taken. If your emergency is of a medical nature, it will
              be responded to within 24 hours by the Medical department.

              If the Grievance Coordinator or other staff in the emergency review process determines that your
              "EMERGENCY" grievance is not an emergency, you will be contacted and advised of the non-
              emergency determination of the complaint and the complaint will be rejected as an emergency.

         C. Detainees shall place completed grievances in the locked "Grievance Drop Box" located on each core.

         D. Each day (excluding weekends and holidays) the Grievance Coordinator will collect all grievances from
            the grievance drop boxes.

         E. If your grievance is accepted, it will be forwarded to a department head or management level employee
            by the Grievance Coordinator to provide review and resolution of your grievance. For example, the
            Food Service Manager would be assigned to provide review of a grievance in the food service area.
            This information will be forwarded to the Facility Administrator for final review and approval. A
            written response to your grievance will be given to you within 10 working days excluding weekends
            and holidays by the Grievance Coordinator. If you are illiterate or non-English speaking, attempts will
            be made to translate the findings into your language.

         F. If the grievance is medically related it will be automatically forwarded to the Health Services
            Administrator for review and evaluation.

         G. If you are not satisfied with the response provide to you, you may file an appeal to the Grievance
            Committee. This committee is composed of WCC staff and INS personnel as a first level of appeal.
            This committee will review your complaint, call witnesses if necessary, inspect evidence or otherwise
            gather facts essential to an impartial decision. You will receive a response from the Committee, in
            writing, within 5 days of reaching its decision.

         H. If you wish to file a final appeal, you may fill out the back of the grievance form, noted as the appeal
            section. This may be forwarded to the Facility Administrator for review. The Facility Administrator
            will respond to your appeal within 5 working days for final resolution of your grievance. If you are not
            satisfied with the Facility Administrator's response, you may contact the INS COTR, in writing.

         I.   If you wish to file a grievance, which alleges INS officer misconduct, then you may file directly with
              the Department of Justice by writing to the Department of Justice, P.O. Box 27606, Washington, DC
              20038-7606 or by calling the Department of Justice directly at 1-800-869-4499.

  VII.   SECURITY AND SAFETY - DETAINEES AND STAFF

         A.       PERSONAL SAFETY

                  You will be protected from personal abuse, corporal punishment, personal injury, disease, and
                  damage to your property and harassment to the fullest extent possible.

                  If you have a problem such as conflicts with other detainees, personal problems (family) or
                  questions about this facility operation, ask your dorm officer for assistance.

                  If you feel that you should be moved from your current housing unit for your safety, notify an
                  officer immediately.

                  ID will be worn at all times. Removal, loss, or damage of your ID may result in the loss of
                  privileges. If you lose your ID, submit a Detainee Request form. You will be charged a
                  replacement cost.

                                                                                                                   30




CONFIDENTIAL                                                                                        GEO_MEN 00040760
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 32 of
                                        46


               Do not block exit doors with beds, chairs, lockers or other material or items that could interfere with
               emergency exit routes.

               When you are called for release you will come out of your living area with all of your clothing, ID,
               bedding, library books and all of your personal belongings.

               When leaving your housing unit for court, you are only allowed to take your comb, legal papers,
               and one (1) religious medallion.

               The detention staff will make announcements for meals, outside recreation, v1s1tation, clothing
               exchange and indoor recreation access. Be ready to leave dorm when the doors are opened.

               You are responsible for your own behavior at all times and are to be courteous and respectful
               toward the facility staff.

               You are expected to treat staff, community volunteers and other detainees with respect at all times.
               Harassing, rude or demanding behavior and profanity toward staff or others will not be tolerated.
               You shall address all staff members by either their rank, title, or as "Mister," "Miss," or "Officer."

               "Horseplay" or other such activities is prohibited at all times.

               Depending on the activities, you will be moved to various areas of the facility for court, recreation,
               medical appointments, visits and other functions. You are expected walk in a quiet and orderly
               manner. Running inside the facility is prohibited, unless on the recreation yard. You are subject to a
               search of your person and your property. Normally you will not be allowed to take anything with
               you during your movement to and from most activities. You will be allowed to take necessary legal
               material with you when escorted to legal visits and court.

               If you are housed in the SMU/Segregation Unit for any reason, you will normally be moved to the
               law library and other areas of the facility with your hands handcuffed behind you.

       B.      EMERGENCY EVACUATION

               The center has developed a plan to quickly and safely evacuate you from the building in case of an
               emergency. If an emergency should arise, you will be given instructions by the staff. For your
               safety, full cooperation is essential. Evacuation diagrams are on the wall of each dorm. You should
               make yourself familiar with the diagram in the dorm you are being housed.

               Fire or other drills may be conducted periodically and you are to follow directions given by staff.

       C.      ATTEMPTED ESCAPES

               Any attempt to escape from this facility will result in serious disciplinary consequences. Attempted
               escape may significantly affect your legal standing and status and you may be subject to criminal
               prosecution.

       D.      COMMISSION OF A CRIME

               Crimes committed by a detainee that violate local, State or Federal law, will be investigated and
               referred to the proper legal authority for action.

       E.      DESTRUCTION OF PROPERTY


                                                                                                                     31




CONFIDENTIAL                                                                                        GEO_MEN 00040761
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 33 of
                                        46

               Detainees found guilty of intentionally destroying facility property will be charged for both
               replacing the item damaged or destroyed and the cost of reinstallation.

       F.      COUNTS

               There will be counts performed by staff at various times throughout the day. You are required to be
               on your bunk and remain stationary whenever a count procedure is taking place. You are prohibited
               from interfering with the officer making the count. During count, all televisions, radios, and
               telephones will be turned off. All foot traffic will cease - detainees will not use the showers, toilets,
               urinals, or sinks, while count is in progress.

               It is your responsibility to abide by the rules concerning counts. Disrespect of the count will not be
               tolerated and you may be charged with a disciplinary action if an officer believes that you have
               interfered with a count.

       G.      SEARCH PROCEDURES

               You are subject to personal search at any time during your confinement here.

               Your living quarters and personal belongings in the living area are subject to random searches at
               any time during your confinement. It is your responsibility to keep your area free of hard and soft
               contraband at all times. Any contraband taken during a search will be stored for return to the
               proper owner upon release (with exception to illegal drugs or weapons).

               The objectives of such searches are to maintain the safe, secure, orderly running of the facility. Our
               goal is to keep you safe from injury involving the use of weapons or the results of drug use and to
               protect against property loss.

       H.      CONTRABAND

               Contraband is any item or material that is not approved by the facility for possession, not sold in the
               commissary or not issued by staff. Some examples of contraband are:
               1.      Unauthorized drugs

               2.      Medication distributed by the medical staff not authorized for retention or prescribed for
                       another detainee.

               3.      Chemical intoxicants

               4.      Alcoholic beverages or any other products containing alcohol in any form.

               5.      Obscene picture (s) and literature

               6.      Extra food items which are not from the Commissary or authorized by the medical staff.

               7.      Money, checks, or money orders

               8.      Weapons or items that could be considered a weapon.

               9.      Any tobacco product or matches/lighters

               10.     Ammunition or explosive

               11.     Combustible or flammable liquids
                                                                                                                     32




CONFIDENTIAL                                                                                         GEO_MEN 00040762
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 34 of
                                        46


               12.   Hazardous or poisonous chemicals or gases

               13.   Tools of any type that could aid in escape

               NOTE 1:       Except under direct supervision, you shall not have in your possession any tool or
                             implement that you are not authorized by staff to possess.

               NOTE2:        You shall not accumulate cleaning supplies, toilet paper, soap, razors, or any item
                             that is provided by the facility.




                                                                                                                   33



CONFIDENTIAL                                                                                    GEO_MEN 00040763
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 35 of
                                        46


          I.      AUTHORIZED ITEMS

                  You are allowed to have in your possession the following items:

                  1.      Property that staff authorizes you to take to your living area.

                  2.      Item(s) pre-approved by the Chief of Security that are left for you.

                  3.      Facility items issued to you.

                  4.      Items purchased through the Commissary.

                  5.      Medication and materials authorized by the medical staff (when medication is authorized
                          for retention).

  VIII.   DISCIPLINARY PROCEDURE

          SPECIAL NOTE: It is a policy of this facility to recommend prosecution of anyone who is involved in an
          assault on a detention officer. It is also the facility policy to hold individuals financially accountable for
          destruction of WCC/INS Center property. All disciplinary action against a detainee will be administered in
          accordance with the following policy and no disciplinary action can take place unless these procedures are
          followed.

          A.      LEVEL OF OFFENSE

                  There are three (3) levels of offense seriousness, i.e., "100", "200", "300". The level "100" offenses
                  being the most serious and the "300" level offenses being the least serious.

                  1.      "100" level offenses are serious violations of state law and/or rules of this facility and may
                          result in prosecution of the detainee in the appropriate court, in addition to whatever
                          internal disciplinary action is taken.

                  2.      "200" level offenses are less serious violations of state law and/or rules of this facility and
                          may result in prosecution of the detainee in the appropriate court, depending on
                          circumstances of the offense, in addition to whatever internal disciplinary action is taken.

                  3.      "300" level offenses are violations of the general rules and regulations of the Center, and
                          will be handled internally by disciplinary procedure.

          B.      LIMITATIONS OF PUNISHMENT FOR INFRACTIONS

                  1.      If a detainee violates a "100" level infraction he/she may receive up to fifteen (15) days
                          lockdown and up to fifteen (15) days loss of privileges may be assigned to punishment by
                          hearing officer for each offense.

                  2.      If a detainee violates a "200" level infraction, he/she may receive up to ten (10) day
                          lockdown and/or up to ten (10) days loss of privileges by the hearing officer for each
                          offense.

                  3.      If a detainee violates a "300" level infraction, he/she may receive up to five (5) days
                          lockdown and/ or five (5) days loss of privileges by the disciplinary board for each offense.



                                                                                                                      34




CONFIDENTIAL                                                                                          GEO_MEN 00040764
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 36 of
                                        46


               4.   The maximum penalty for rule violations arising out of one (1) incident is not more than
                    fifteen (15) days.

                    a.      No detainee or group of detainees shall be given authority to administer punishment
                            to any other detainee or group of detainee.
                    b.      Deviation from normal feeding procedures shall not be used as a disciplinary
                            action.
                    c.      Deprivation of clothing, bed, bedding, or normal hygienic implements shall not be
                            used for the purpose of punishment.
                    d.      Corporal punishment and physical restraint (handcuffs, leather restraints, straight
                            jackets, etc.) shall not be used as punishment. Reasonable physical restraint may be
                            used to control a violent detainee or to deter self harm.
                    e.      Administrative Segregation should be imposed only when necessary for a detainee's
                            protection from his own self-destructive acts or where his conduct is so disrupting
                            or non-cooperative that his presence among other detainees threatens the
                            maintenance of order, safety or security in this facility. Except in emergencies, this
                            punishment should be imposed only after a hearing or upon a waiver of the hearing.
                            Conditions of solitary confinement or segregation should meet the following
                            standards:
                             1) The segregation or isolation cell is at least 70 square feet in accordance with
                                 existing standards and is clean, sanitary, and provided with a toilet, bedding
                                 and drinking water. The necessities may be removed temporarily but only to
                                prevent suicide, self-destructive acts, damage to the cell or its equipment.
                            2) Under no circumstances should a detainee confined in segregation be deprived
                                 of clothing except for the detainee's own protection. If such deprivation is
                                temporarily necessary, the detainee should be provided with sufficient clothing
                                 and bedding adequate to protect his/her own health.
                            3) All penalties imposed will be reviewed and approved by the Facility
                                Administrator.

       C.      DEFINITIONS

               1.   Possess:

                    To knowingly exercise physical control over an object. Knowledge shall be conclusively
                    presumed when an object is found on a detainee's person or in a detainee's bed, footlocker
                    or cell area or in a location where it is likely that only the detainee could have placed the
                    item(s). The presumption may be challenged by evidence that the detainee was not
                    responsible for item(s) presence.

               2.   Reckless:

                    A detainee's conduct is reckless if he/she does an act or intentionally fails to do an act
                    which it is his/her duty to do, knowing or having reason to know facts which would lead a
                    reasonable person to realize not only that his/her conduct creates an unreasonable risk of
                    physical harm to another, but also that such risk is substantially greater than that which is
                    necessary to make his conduct negligent.

               3.   Intentionally:

                    A detainee acts deliberately with respect to a result or to conduct described by this code,
                    when his conscious object is to cause that result or engage in that conduct.


                                                                                                               35




CONFIDENTIAL                                                                                   GEO_MEN 00040765
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 37 of
                                        46




               4.      Contraband:

                       Anything not authorized in writing by the Facility Administrator, or anything not issued by
                       this facility.

               5.      Serious Physical Injury:

                       Any physical injury that creates substantial risk of death or which causes death, substantial
                       pain, loss or impairment of any major bodily function.

               6.      Dangerous Drugs:

                       Alcohol, amphetamines, coca leaves or derivatives of such, opiates, including opium,
                       morphine, Demerol, dilaudid, codeine, peyote, lysergic acid diethlamide (LSD), psilocybin,
                       dimethyltrptamine (DMT), tetrahydrocannabinol (THC) and cannabis (also known as
                       marijuana) and any or parts of the plant cannabis sativa L, and/or any controlled substance
                       prohibited by federal or state law.

               7.      Drug paraphernalia:

                       Any implement capable of injecting a substance under the skin of any individual, or any
                       article, equipment or apparatus capable of administering a dangerous drug or narcotic.

       D.      INFRACTIONS

               One Hundred (100) level - Maximum Punishment: Fifteen (15) days lockdown with loss of all
               privileges

               101 - Murder

               A detainee commits this infraction when he/she intentionally causes the death of another person.

               102 - Escape

               A detainee commits this infraction when he/she with or without the use of force, or threat of force,
               and without proper authority removes him/herself from the confines of the facility or from official
               custody while beyond the confines of this facility.

               103 - Arson

               A detainee commits this infraction when he/she intentionally sets fire to, burns, causes to be burned,
               or by the use of any explosive or combustible device, damages or destroys or causes to be damaged
               or destroyed, any structure or property, within the facility.

               104 - Engaging in Sexual Act with Others (Consensual)

               A detainee commits this infraction when he/she has sexual intercourse, i.e. contact between his/her
               genitals and hand (s), mouth or anus of another person.


                                                                                                                  36




CONFIDENTIAL                                                                                      GEO_MEN 00040766
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 38 of
                                        46

               105 - (a) Sexual Assault

               Same as above definition, but consent is not present, instead, the detainee compels or induces the
               other person to submit by any mix-representation, an act of violence or threat of violence or the
               other person is unconscious or otherwise physically incapable of resisting and has not consented to
               the intercourse.

               105 - (b) Physical Assault

               A detainee commits the infraction of physical assault when he/she intentionally causes or threatens
               to cause injury to another person or applies any physical force or offensive substance (such as feces,
               urine or mucous) or any other item against any person regardless of whether or not injury occurs.

               Self defense shall be a defense to a charge of assault.

               107 - Manufacturing or Selling of any Dangerous Drugs/Intoxicants

               A detainee commits this infraction when he manufactures sells or gives away any quantity of any
               item defined as dangerous drugs

               108 - Extortion

               A detainee commits the infraction of extortion when he/she demands or forces another to turn for
               physical protection against others.

               109 - Inciting to Riot

               A detainee or detainees commit the infraction of inciting to riot when he/she urges or organizes two
               or more detainees to imminently engage in conduct that reacts grave danger of damage or injury to
               property or persons and substantially obstructs the performance of facility functions, and such
               incitement is likely to produce a riot, or once a riot begins, he/she assumes a position of command
               or instruction in furtherance the riot.

               Two Hundred (200) Level - Maximum Punishment: Up to ten (10) Days Lockdown, and/or up to
               ten (10) Days Loss of Privileges.

               201 - (a) Attempted Sexual Assault

               A detainee commits this infraction when he/she attempts to engage in sexual intercourse, i.e.
               contact between his/her genitals, hand (s) mouth or anus of another person and compels or induces
               the other person to submit by any misrepresentation, an act of violence or threat of violence or the
               other person is unconscious or otherwise physically incapable of resisting and has not consented to
               the intercourse.

               201- (b) Attempted Physical Assault:

               A detainee commits this Infraction when he/she attempts to intentionally cause or threatens to cause
               injury to another person or attempts to apply physical force or offensive substance (such as feces,
               urine, or mucous) or any other item against any persons regardless of whether or not injury occurs.

               202 - Attempted Escape




                                                                                                                  37




CONFIDENTIAL                                                                                      GEO_MEN 00040767
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 39 of
                                        46

               A detainee commits attempted escape when he/she with or without the use of force, or with or
               without threatened use of force, and without proper authority attempts to remove him/herself from
               the confines of the facility or from official custody while beyond the confines of the facility.




                                                                                                             38



CONFIDENTIAL                                                                                  GEO_MEN 00040768
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 40 of
                                        46

               203 - Fighting

               A detainee commits this infraction when he/she engages in a physical altercation leading to the
               exchange of blows, shoves, kicks, or offensive physical conduct without authorization from the
               Facility Administrator or his designee. Self-defense shall be a defense to a charge of fighting.

               204 - Threats

               A detainee commits this infraction when he/she communicates a present determination or
               intent to injure another person or to commit a crime of violence or an unlawful act
               dangerous to human life, presently or in the imminent future, and the probable
               consequences of such threat or threats (whether or not such consequences, in fact occur) is:

                   (a) To place another person in fear of bodily injury
                   (b) To cause damage to property

               205 - Participating in Riots, Strikes, or Disturbances

               A detainee commits this infraction when he/she with two or more persons, participates in conduct
               that creates
               danger of damage or injury to property or persons and substantially obstructs the performance of
               facility functions.

               206 - Attempting to Incite a Riot, Strike, or Disturbance

               A detainee commits this infraction when he/she attempts to urge or organize two or more detainees
               to imminently engage in conduct that creates grave danger of damage or injury to property or
               person and attempts to substantially obstruct the performance of facility functions, an attempt at
               such incitement is likely to produce a riot, or once a riot begins, he/she attempts to assume a
               position of command or instruction in furtherance of the riot.

               207 - Possession or Introduction of an Explosive Device, Poison, Ammunition, Firearm,
               Weapon, Sharpened Instrument, Knife or any Unauthorized Tools

               A detainee commits this infraction when he/she possesses, attempts to possess, introduces or
               attempts to introduce into the facility any type of explosive device, ammunition, firearm, weapon,
               sharpened instrument, knife or any unauthorized tool.

               208 - Unauthorized Possession or Introduction of Escape Paraphernalia

               A detainee commits this infraction when he/she has in his/her possession, in his/her cubicle, in
               his/her immediate sleeping area, locker, or immediate place of work or other program assignment,
               or receives from or gives to another detainee, or fashions or manufactures, or introduces or arranges
               to introduce into the facility any contraband which
               could facilitate an escape, to include but not limited to: Lock, lock picks, trip wires, locking
               devices, chain, rope, ladder, tool (s), or other items which could be used to effect an escape, such as
               mask, wig or disguise or other means of altering normal physical appearance which could make
               ready identification of a detainee difficult.




                                                                                                                   39




CONFIDENTIAL                                                                                       GEO_MEN 00040769
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 41 of
                                        46

                209 - Possession or Introduction of Dangerous Drugs, Narcotic, Drugs, Stimulants, Intoxicating
                Drugs, and/or Drug Paraphernalia not Prescribed by Medical Staff

                A detainee commits this infraction when he/she possesses, introduces, or attempts to possess or
                introduce dangerous drugs/narcotics as defined as dangerous drugs, intoxicants, and controlled
                substance prohibited be federal or state statute, and/or drug related paraphernalia. Exception: Legal
                medications prescribed by facility staff.

               210 - Authorized Medication

               A detainee commits this infraction when he/she, in any way stores, saves, or removes from medical
               area any prescription medication without authorization from medical personnel, the Facility
               Administrator or his designee.

               211 - Theft or Possession of Property Belong to Another -

               A detainee commits this infraction when he/she knowingly obtains or exercises control over property
               (no specific value required), without authorization, intending to deprive the rightful owner of the use
               or benefit of the property.212 - Destroying, Defacing, or Altering Facility Property or the Property of
               Another

               212 - Destroying, Defacing, or Altering Facility Property or Property Belonging to Another

               A detainee commits this infraction when he/she intentionally destroys, defaces or alters any property
               (regardless of value) belonging to the facility or of another.

               213 - Tampering with or Blocking Locking Devices

               A detainee commits this infraction when he/she without authorization locks, unlocks, or alters in any
               way any lock, locking system or security item within the facility and/or uses any unauthorized lock
               or security item.

               214 - Indecent Exposure

               A detainee commits this infraction when he/she intentionally reveals their own intimate body parts,
               to include but not limited to the genitals and anus, to another person.

               215 - Gambling or Possession of Gambling Paraphernalia

               A detainee commits this infraction when he/she plays for money or other things of value at any game
               including, but not limited to, those played with cards or dice, or bets on the sides or hand of those
               playing, or bets anything of value on the outcome of any observable event or organizes any game of
               chance, lottery, betting pool, or other similar device.

               216 - Unauthorized Absence from Assigned Area

               A detainee commits this infraction when he/she without proper authority departs from his/her
               appointed place of duty or assignment or any place where he/she was directed to remain by an order
               of a wee staff member.




                                                                                                                   40




CONFIDENTIAL                                                                                       GEO_MEN 00040770
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 42 of
                                        46

               217 - Being in an Unauthorized Area

               A detainee commits this infraction when he/she without proper authority is in a specific area without
               having first obtained verbal or written authorization from WCC staff personnel.

               218 - Failure to Comply with Count

               A detainee commits this infraction when he/she intentionally causes or part1c1pates in any
               interference, delay, disruption or deception with regard to the process of counting part or all of the
               inmate population, including, but not limited to, hanging, fastening, or attaching any sheet, blanket,
               curtain, drapery or other material whether transparent or not on any part or all of the front or door of
               a cell or around a dormitory bed or other immediate sleeping area without appropriate authorization.

               219 - Bribery or Attempted Bribery

               A detainee commits this infraction when he/she offers to give, attempts to give, agrees or attempts to
               give anything of value upon any employee of WCC or other detainee with the intent to influence that
               person's or detainee's exercise of discretion of other action in any official capacity.

               220 - Conspiring with Others to Violate a Rule or Law

               The charge of conspiracy may be used in conjunction with any appropriate Level 100, 200 or 300
               infractions, and the same penalty may be prescribed for the substantive infraction.

               A detainee commits this infraction when he/she agrees with two or more others to violate facility
               rule or state or federal law and an overt act in furtherance of said violation is carried out.

               It is an affirmative defense to the charge of conspiracy that the detainee prior to commission of the
               overt act, voluntarily withdrew from active participation in the act.

               221 - Mail Violation, Including Receiving or Sending Mail or Other Written Material
               Through Unauthorized Means

               A detainee commits this infraction when he/she receives or sends mail or any written material in
               violation ofWCC P&P.

               222 - Falsifying Records

               A detainee commits this infraction when he/she intentionally alters, changes, modifies or otherwise
               creates erroneous records for whatever purpose.

               223 - Tattooing or Self-Mutilation
                       A detainee commits this infraction when he/she personally or allows another to mark or
               color his/her skin with marks, tattoos, pictures and/or radically alters one's body and/or cuts off or
               permanently destroys a limb or essential body part.

               224 - Unauthorized Use of Telephone

               A detainee commits this infraction when he/she without authorization utilizes a facility telephone
               and/or pay phone.

               Three Hundred (300) Level - Maximum Punishment:           Five (5) days lockdown and/or up to Five
               (5) days loss of privileges


                                                                                                                    41




CONFIDENTIAL                                                                                        GEO_MEN 00040771
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 43 of
                                        46

               301 - Possession of Contraband

               A detainee commits this infraction when he/she possesses anything not authorized by the WCC P&P
               and Detainee Handbook, or authorized items but in excessive amounts in violation of the WCC P&P
               and Detainee Handbook.

               302 - Refusing to Obey an Order of any Staff Member

               A detainee commits this infraction when he/she refuses to obey a verbal or written order given by a
               WCC staff employee which is reasonable in nature and which gives reasonable notice of conduct
               expected.

               303 - Lying or Providing a False Statement

               A detainee commits this infraction when he/she intentionally makes a false statement and knows or
               should have known such statement to be false, and/or verbally makes a false statement knowing or
               should have known such statement to be false.

               304 - Smoking in an Unauthorized Area

               A detainee commits this infraction when he/she intentionally smokes in this facility which is a "No
               smoking" facility.

               305 - Bartering with Others

               A detainee commits this infraction when he/she barters, loans, sells, or buys things of value without
               prior permission of an employee of WCC.

               306 - Failure to Maintain Acceptable Appearance of Housing Living Area

               A detainee commits this infraction when he/she: urinates or defecates in other than the facilities
               provided for such functions, or fails to keep his/her cell, sleeping area, dormitory, day area clean,
               odor-free, sanitary, free of trash and debris and available to the visual observation of WCC staff..

               307 - Failure to Maintain Personal Hygiene

               A detainee commits this infraction when he/she refuses to shower at least once a week, or willfully
               fails to keep his body, hair and clothes in a clean, sanitary, neat and odor-free condition as possible
               under the circumstances of his particular custody.

               308 - Disorderly Conduct

               A detainee commits this infraction when he/she intentionally engages in behavior/conduct which
               advocates disruption of operations of any segment of the facility, or engages in behavior/conduct
               against public order and decency of the facility.

               309 - Passing of Items of Contraband to Another Detainee

               A detainee commits this infraction when he/she passes or attempts to pass any item not authorized by
               the Facility Administrator, or his designee, to another detainee, or item (s) which has been identified
               as "contraband" pursuant to Detainee Handbook.

               310 -Covering, or Obstructing the Lights, Air Vents, Doorways or Hanging Items on Cell


                                                                                                                   42




CONFIDENTIAL                                                                                       GEO_MEN 00040772
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 44 of
                                        46

               Doors, Showers or Vestibules such that they obstruct the View of Detention Staff; Drawing, Marking
               or Hanging Pictures on Walls of any Housing Unit.

               A detainee commits this infraction when he/she intentionally engages in behavior as outlined in the
               infraction itself.
       E.      INFORMAL DISPOSITION OF LEVEL 300 OFFENSES

               Detainees that are charged with a 300 level offense will normally have an informal hearing
               immediately by the Watch Commander.

               The maximum sanction that can be imposed by the informal hearing is limited to five (5) days loss of
               privileges.

               The maximum number of 300 level offenses that can be heard informally is limited to three (3).
               After the detainee has had three (3) 300 level offenses heard informally, he/she can be charged as a
               habitual offender, a level 200 offense.

               At any time the detainee may elect to have the level 300 heard formally.

               All Documents that are generated from the infraction will become a permanent part of the detainee's
               file.

       F.      FILING OF CHARGES

               An Inmate Disciplinary Report (IDR) must be filed against the offender within 48 hours of an
               alleged rule violation and a copy is to be given to the detainee.

               1.      The IDR must include the detainee's name, the offense committed, time and date of the
                       offense and reporting officer's statement of facts.

               2.      No disciplinary action may be taken against the detainee until such time as a hearing is held
                       to determine guilt or innocence.

               3.      If the supervisor determines that the security and general order of the facility requires that an
                       accused detainee be separated from population the detainee may be placed on Administrative
                       Lockdown status until a hearing is conducted and a disposition reached, or a waiver of
                       hearing is signed by the detainee. No privileges may be taken until a hearing is conducted or
                       a waiver of hearing is signed by the detainee.

               4.      A hearing may take place until twenty four (24) hours after the detainee has received notice
                       of the charges pending against him/her; however, the detainee may consent, in writing, to a
                       hearing within less than twenty four (24) hours.

       G.      HEARING OFFICERS

               The assigned Hearing Officers will not have been involved in the reporting or investigation of the
               matter.

               1.      The hearing officers shall have investigative powers in all cases involving violations of the
                       rules and regulations of this facility purpose of determining facts related to the case.

               2.      The hearing officers will have sole authority in recommending disciplinary sanctions.

       H.      HEARING

                                                                                                                     43




CONFIDENTIAL                                                                                         GEO_MEN 00040773
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 45 of
                                        46


               An Inmate Disciplinary Report will be completed on all rule violations that requires formal
               resolution. This report will be forwarded to the shift supervisor, inspected for accuracy and further
               investigation. The hearing officers will conduct a hearing in all cases that an Inmate Disciplinary
               Report has been filed except when a waiver of hearing is accepted and signed.

               The detainee has the right to be present at the hearing, except during decisional deliberations or
               unless they waive that right in writing or through their behavior.

                       1.      The detainee has the right to appear on his own behalf or to have another detainee
                               represent him if he is unable to understand the proceedings. Detainees will receive
                               staff assistance to represent them at a disciplinary hearing upon request.

                       2.      The detainee has the right to call witnesses, including other detainees and
                               correctional staff. Facility officials may refuse to permit certain witnesses from
                               appearing, when doing so would be unduly hazardous to institutional security. When
                               witnesses are refused, the hearing officer shall state in the record the reason (s) for
                               the refusal.

                       3.      The detainee may be excluded from his/her hearing during the testimony of any
                               witness whose testimony must be given in confidence but, reason (s) for the
                               detainee's absence or exclusion must be documented.

                       4.      The detainee may not be required to testify against him/herself. If the detainee
                               chooses not to appear or to remain silent, the hearing officer may use it against the
                               detainee when choosing guilt over innocence.

                       6.      The detainee will be allowed to read the completed IDR and will be given a copy.
                               Detainees will have the opportunity to make statements and present documentary
                               evidence on his/her behalf during the disciplinary hearing. Detainees may also
                               present witnesses before the hearing official who have relevant and not unduly
                               cumulative information, except when doing so may severely jeopardize the life,
                               safety of persons, or the security and order of the facility; such denials must be
                               documented and a copy filed with the IDR stating the reasons (s).

               I.      SUSPENSION OF PRIVILEGES

                       The type and duration of punishment imposed will be limited according to the severity of the
                       offense committed. In all cases where privileges are suspended, privileges shall mean:

                       1. Contact Visitation (except from attorneys)

                       2. Commissary - except for stamps, commissary purchases will not be allowed.

                       3. Television - television is not allowed

                       4. Telephone (except for calls to attorneys)

               J.      APPEAL PROCEDURE

                       A detainee who has been found guilty of a violation of the rules and regulations of this
                       facility shall have the right to appeal his or her case to the Facility Administrator. Detainees
                       are advised of their right to appeal decisions of the disciplinary hearing officer at the time
                       they are provided the decision.

                                                                                                                    44



CONFIDENTIAL                                                                                        GEO_MEN 00040774
 Case 1:14-cv-02887-JLK-MEH Document 262-9 Filed 04/29/20 USDC Colorado Page 46 of
                                        46


                    1.      If a detainee wishes to appeal his/her case, he/she must so indicate by signing the
                            Appeal Form in the appropriate space and submit written reason (s) for his/her
                            appeal.

                    2.      The sanctions imposed by the hearing officer will remain in effect pending the
                            outcome of the appeal.

                    3.     The Facility Administrator will review the final appeal as soon as possible, but no
                           later than five (5) days, including weekends and holidays, after the final appeal has
                           been received. The Facility Administrator will notify the detainee in writing of his
                           decision.

               K.   ADMINISTRATIVE SEGREGATION HEARING

                    Some detainees, for their own safety, or for the security and good running order of the
                    facility, must be segregated from the general population. The detainee so segregated, upon
                    his request, shall receive the same hearing process by an impartial panel and review by the
                    Facility Administrator, as the detainee segregated for disciplinary reasons.

                    You will be furnished an Administrative Segregation notification form that gives you the
                    option as to whether or not you would like to request a hearing.




                                                                                                             45




CONFIDENTIAL                                                                                  GEO_MEN 00040775
